The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive.
On page 13-14 of the remarks, the applicant argues that claim 19 of Nyholm fails to overcome the deficiencies of Malackowski.  The examiner respectfully disagrees with this assessment and notes that this argument was previously rebutted on page 3 of the Non-Final Office action dated February 14, 2022.
Nyholm states in claim 19, “wherein an individual instrument is identified; identification data is compared with the treatment plan of the patient who is the object of the treatment procedure and/or with the status data of the individual instrument in question; it is detected if instrument (X) is unsterilised or does not correspond the treatment plan; and the said detection is expressed (5-6) as a response to detecting an unsterilised instrument or an instrument not corresponding the treatment plan.”  The underlined portions illustrate the aspects of this claim to which the rejection relates.  Taking only those underlined portions, it teaches “wherein an individual instrument is identified; identification data is compared with the treatment plan… it is detected if instrument (X) … does not correspond the treatment plan; and the said detection is expressed (5-6) as a response to detecting … an instrument not corresponding the treatment plan.”  It is additionally noted that “5-6” is illustrated in Figure 5a and that step states “Sending ‘instrument data not ok’”.  In paragraph 26 of Nyholm it states “If the status of the instrument or the sterilisation package is not appropriate, a corresponding warning or notice is transmitted 5-6 to the dental unit.”  As such, Nyholm teaches to identify an instrument, compare the identify to a treatment plan, and if it does not correspond to the treatment plan then it sends a warning or notice to the treatment unit.  This reads directly on a processor that “is operable to execute further instructions to compare the determined identity of the instrument to a plan and provide a feedback to the user regarding the comparison and an appropriateness of the determined identity of the surgical instrument relative to the plan”, as recited in claim 1.  Additionally, Nyholm teaches “The dental-care-related device U, T and/or the terminal PC comprises a user interface and display means (not shown in FIG. 1) by means of which the data and/or messages related to dental procedures may be shown” (see paragraph 16).  In other words, this teaches that data and messages, such as those related to “5-6” would be provided on a display.
On page 14 of the remarks, the applicant states “dependent Claim 11, that depends from independent Claim 1 via dependent Claim 3, recites ‘a determination system operable to provide an alert to a user regarding the appropriateness of the specific instrument that is identified with the navigation processor and displayed on the display.’ Again, Applicant respectfully submits that the cited references fail to disclose or render obvious the determination system as recited in Claim 11 and to provide an alert to a user regarding an appropriateness of the specific instrument that is identified with the navigation processor.”  The examiner respectfully disagrees, based on Nyholm which was explicitly described on the previous page for teaching the display of a warning or notice to the user – In paragraph 26 of Nyholm it states “If the status of the instrument or the sterilisation package is not appropriate, a corresponding warning or notice is transmitted 5-6 to the dental unit.”
On page 15 of the remarks, the applicant argues that claim 21 is deficient for the same reasons as claims 1 and 11.  The examiner respectfully disagrees for the same reasons presented above and on the previous page and notes that this was previously addressed on page 4 of the Non-Final Office action dated February 14, 2022.
On page 16 of the remarks, the applicant argues that claim 22 is allowable based on its recitations.  The examiner respectfully disagrees based on the previous rejection of claim 22, which relies additionally on Neubauer to teach calibration data being stored within an RFID on the device.  The applicant only discusses Nyholm in the remarks, which does not address the rejection of this claimed subject matter.  Therefore, the arguments are not persuasive.
On page 16 of the remarks, the applicant argues that “Independent Claim 18 recites, "a tracking system having a coil configured to receive and/or transmit a signal to both the identification member and the tracking device” and that Malackowski does not disclose this subject matter.  And on page 18, the applicant argues that claim 20 is allocable for the same reasons as claim 18.  The examiner respectfully disagrees.  Malackowski teaches that “A localizer 30, also part of system 20, monitors the position of the tracker 28. Specifically, the localizer 30 contains one or more receivers capable of receiving the energy emitted by the tracker 28. The receivers may determine the direction from which the energy is transmitted or the strengthen of the received energy.  … Based on the determination of the different locations from which the individual tracker transmitters emit energy or the strength of the received energy, the localizer 30 determines where, in three-dimension space, the tracker 28 is positioned and the orientation of the tracker” (see paragraphs 49-50).  Then in paragraph 51, Malackowski states “As will be discussed in detail below, internal to the reamer 20 and handle assembly 24 are separate data storage devices. Each of these devices stores data that identifies the associated surgical component. These data include data that identify the physical characteristics of the component. When the reamer-handle-tracker sub-assembly is assembled, the tracker 28 reads the data in the storage devices. Tracker 28 transmits signals containing these data. A receiver 34, typically positioned in the localizer 30, reads these data. These data are transmitted by the receiver 34 to the system processor 32.”  As such, both of these teach that the localizer is used to determine the position and orientation of the tracker (e.g., based on signal strength and/or direction of the transmission from tracker; see quote immediately above from paragraphs 49-50), and the localizer also reads the instrument identification information (see quote from paragraph 51 immediately above).  Therefore, the localizer performs both of these functions – with positioning based on signal strength and data from RFIDs being the signal content.  This was discussed previously on pages 5-6 of the Non-Final Office action dated February 14, 2022.
With regard to the applicant’s assertion that “the pending claims need not be interpreted under 35 U.S.C. § 112(f)”, the examiner notes that whether or not a claim limitation invokes 35 USC 112(f) is based on a three-prong analysis and not determined by the desire or intent of invoking 112(f).  In the claims as currently written, the limitations identified below pass the three-prong analysis for invoking 112(f) and therefore they do invoke 35 USC 112(f).

For at least these reasons, the applicant’s arguments are not persuasive and the following rejections apply.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claims 1, 18, 20
An identification member associated … and including selected information
Paragraph 68 of the instant application’s PGPUB states that “each of the implant portions can include a respective RFID tag or identification member 142a, 144a, 146a, and 147a”.
Therefore, an identification member is an RFID tag.

A tracking device associated…
Paragraph 32 states “One skilled in the art will understand that the tracking device 62 can be any appropriate device that can be an emitter, a receiver, a reflector, a sensor to sense a field, or any other appropriate device that can be tracked by a tracking system including a localizer.”

A tracking system operable to track
Paragraph 31 states that “the navigation system 20 can further include the tracking system 50 that includes a localizer 52 (e.g. a coil array or multiple coil arrays), a coil array controller 54, a navigation interface 56 for an instrument tracking device and a dynamic reference frame 58.”

Claim 4
An identification member reader is operable to obtain information…
Paragraph 52 states “The RFID identification system 100 can generally include an information RFID tag or member 102 and an RFID reader 104.”
Therefore, the identification member reader is an RFID reader.

Claims 5 and 7
A communication system [that] interconnects the “ID “member reader and the navigation processor…
Paragraph 52 states “The RFID reader 104 can be interconnected through a communication line 110 with the workstation 42. It will be understood, however, that a wireless system can also be used to transmit information from the RFID reader 104 to the work station 42.”
Therefore, a communication system is a wired or wireless connection system.

Claim 11
A determination system operable to indicate to a user…
Paragraph 8 of the PGPUB states “A navigation processor can … determine an identity of the surgical instrument based upon the identification member. Also, a display can display an icon representing the specific surgical instrument.”  Figure 5 illustrates a flow that is performed by a navigation system (see paragraph 70).
Therefore, the structure that comprises the claimed a determination system is the navigation processor.

Claims 14, 18, 20
A writing system is operable to write…
Paragraph 9 of the PGPUB states that “The system can include an information tag operable to receive and transmit selected information and an information tag reader that can at least one of read, write, or combinations thereof information of the information tag.”  Additionally, paragraph 54 states “according to various embodiments, the coils provided in the localizer array 52 can also serve as the RFID reader 104.”  
Therefore, the structure responsible for the claimed “writing system” is electromagnetic coils, and in some embodiments the same coils of the localizer.

Claim 21
An identification member associated … and including selected information
Paragraph 68 of the instant application’s PGPUB states that “each of the implant portions can include a respective RFID tag or identification member 142a, 144a, 146a, and 147a”.
Therefore, an identification member is an RFID tag.

Claim 26
A tracking device associated…
Paragraph 32 states “One skilled in the art will understand that the tracking device 62 can be any appropriate device that can be an emitter, a receiver, a reflector, a sensor to sense a field, or any other appropriate device that can be tracked by a tracking system including a localizer.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 10-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,801,566. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application provides for all limitations of claim 1 of the Patent. Additionally, claim 13 of the Patent provides for the limitations in claims 1 and 9 of the instant application.  Further dependent claims in the instant application correspond to various limitations in the dependent claims of the Patent.  For instance, claim 3 of the Patent to claim 4 of the application; claim 7 of the Patent to claim 9 of the application; claims 8 and 9 of the Patent to the tracking device in claim 1 of the application and the localizer in claim 6 of the application, etc.  The claimed systems are representative of the same system, having the same components that function in the same capacity to deliver the same resulting effect.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10-15, 17, 21, 24 and 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malackowski et al. (US Patent Pub. No. 2006/0142656) in view of Nyholm (US Patent Pub. No. 2008/0120137).
Regarding claim 1, Malackowski discloses a wireless system for providing instrument and implant data to a surgical navigation unit (see Title).  Figure 1 illustrates the system, which includes a surgical instrument operable to perform a surgical procedure on the anatomy (see reamer 22 and handle assembly 24); thereby teaching a surgical instrument operable to perform a surgical procedure on the anatomy.
“FIGS. 2 and 3 illustrate a tracker base 40 and the surgical components to which the base is connected, reamer 22 and handle assembly 24” (see paragraph 53).  An RFID 74 is located in association to the handle 44 (see paragraph 61), which is part of the handle assembly 24 (see paragraph 54).  “Each RFID 74, 156, 184 has a memory in which data describing the surgical component or the surgical component subassembly with which the RFID is integral are stored” (see paragraph 90). This reads on lines 6-7 of claim 1 (i.e., the claimed “an identification member…”).
“System 20 of this invention includes a tracker 28 attached to handle assembly 24” (see paragraph 49); thereby teaching a tracking device associated with the surgical instrument.  
“A localizer 30, also part of system 20, monitors the position of the tracker 28” (see paragraph 49) and send data to a processor (see paragraph 51); thereby teaching a tracking system operable to track a location of the tracking device.  
“The localizer receivers send signals representative of the measurements made thereby to a processor 32… The processor[,] based on the determination of the different locations from which the individual tracker transmitters emit energy or the strength of the received energy, the localizer 30 determines where, in three-dimension space, the tracker 28 is positioned and the orientation of the tracker” (see paragraph 50); thereby teaching a navigation processor operable to (i) determine the position of the surgical instrument based upon the tracked position of the tracking device.  Additionally, paragraph 51 describes that “internal to the reamer 20 and handle assembly 24 are separate data storage devices” and that data from these storage devices (e.g., the RFIDs) provide their data to the tracker 28, which sends the data to receiver 34 and these “data are transmitted by the receiver 34 to the system processor 32” (see paragraph 51).  “Based on these data, the data indicating the position and orientation of the tracker 28 and the data identifying the physical characteristics of the surgical components 22 and 24, processor 32 generates information indicating the position of the surgical components relative to the surgical site.”  This reads on a navigation processor operable to … (ii) determine an identity of the surgical instrument based upon the selected information.
“[T]he processor generates information indicating the position of the surgical components relative to the body tissue at the surgical site. Typically, this information is presented visually on a display 36” (see paragraph 52); thereby reading on a display operable to display an icon representing a specific identification of the surgical instrument based upon the selected information stored on the identification member (also see Figure 32 for an example of such a display).  It is further noted that the surgeon would be capable of comprehending which visual information (e.g., which icon) on the display represents the surgical instrument, which is the purpose of displaying such information in a surgical navigation system.
While Malackowski teaches multiple examples of how and why a warning may be displayed (e.g., “If the data indicate that the reamer is not appropriate, the processor 32 causes an appropriate warning to be presented on the display 36, steps 254 and 256” (see paragraph 108); “If there is an indication the component cannot be used, an appropriate warning message is presented, step 256 is executed” (see paragraph 109); “If, in step 348 it is determined the cup is of a different size than the reamer, processor, in a step 350 causes an appropriate warning notice to be presented on display 36” (see paragraph 129)), none of the examples for which a warning would be displayed is due to the surgical instrument not being appropriate to a plan.
Nyholm teaches data arrangement, method, dental-care-related device and software product for dental-care-quality assurance (see Title).  According to claim 19 of Nyholm, “an individual instrument is identified; identification data is compared with the treatment plan of the patient who is the object of the treatment procedure and/or with the status data of the individual instrument in question; it is detected if instrument X … does not correspond [to] the treatment plan; and the said detection is expressed as a response to detecting … an instrument not corresponding the treatment plan.”  This teaches the claimed wherein the navigation processor is operable to execute further instructions to determine … (ii) compare the displayed instrument to a plan and provide a feedback regarding the comparison”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the treatment plan and instrument verification, as taught by Nyholm, within the system and methods of Malackowski in order to minimize data entry errors in order to more easily process and verify how treatment stages of dental surgery (as in Nyholm), and in any surgical setting (such as in Malackowski), have been carried out (see paragraph 6 of Nyholm), thereby ensuring a safer procedure for the patient.

Regarding claim 2, paragraph 51 of Malackowski describes that “internal to the reamer 20 and handle assembly 24 are separate data storage devices” and that data from these storage devices (e.g., the RFIDs) provide their data to the tracker 28, which sends the data to receiver 34 and these “data are transmitted by the receiver 34 to the system processor 32” (see paragraph 51).  Additionally, Malackowski teaches the following (see paragraph 176): 
In the described version of the invention, the tracker 28 emits energy and the source of the transmissions is monitored by the localizer 30. These functions may be reversed in some surgical navigation systems. For example, in a magnetic system, the tracker contains sensor that monitor the strength of magnetic fields that emanate from fixed sources. Based on the differences in the strengths of the measured fields, processors integral with the tracker or system processor determine tracker location and orientation. Thus, it should be understood that this invention is not limited to integration with one specific type of navigation system.

Regarding claim 3, “In FIG. 1, surgical component 22 is a reamer. Surgical component 24 is a handle assembly” (see paragraph 48).  “An RFID 74 specific to handle 44 is mounted in the prism 46” (see paragraph 61).  “An RFID 184 that contains data specific to the reamer 22 is disposed in the center space internal to the cap 180” (see paragraph 81).  “An RFID 156 that contains data specific to the shaft 50 is disposed in the counterbore 152 below coil 150” (see paragraph 74).
Regarding claim 4, paragraph 51 of Malackowski teaches “internal to the reamer 20 and handle assembly 24 are separate data storage devices. Each of these devices stores data that identifies the associated surgical component. These data include data that identify the physical characteristics of the component. When the reamer-handle-tracker sub-assembly is assembled, the tracker 28 reads the data in the storage devices. Tracker 28 transmits signals containing these data. A receiver 34, typically positioned in the localizer 30, reads these data. These data are transmitted by the receiver 34 to the system processor 32.”  Where the receiver 34 is an information member reader.
Regarding claim 5, “A receiver 34, typically positioned in the localizer 30, reads these data. These data are transmitted by the receiver 34 to the system processor 32” (see paragraph 51).  Therefore, there is clearly a communication between the identification member reader and the navigation processor, since this paragraph very clearly describes that all data received from each components of the surgical device is provided to the tracker 28, sent to receiver 34 and then communicated to the processor 32.  Paragraph 52 then provides further detail about the processing and the end result of “this information is presented visually on a display 36.”
Regarding claim 6, it is noted that Malackowski teaches states “there is no requirement that in all versions of the invention, the transmitting/receiving heads used to exchange signals with the tracker be integral with the localizer. In some versions of the invention, these heads may be positioned at different locations” (see paragraph 175).  In other words, Malackowski teaches that the tracker exchanges signals integrally with the localizer.  In Malackowski, the “tracker” is the portion of the invention that provides data from the RFIDs to the navigation system, while the localizer provides position and orientation information to the navigation system.  Additionally, Malackowski teaches the following (see paragraph 176): 
In the described version of the invention, the tracker 28 emits energy and the source of the transmissions is monitored by the localizer 30. These functions may be reversed in some surgical navigation systems. For example, in a magnetic system, the tracker contains sensor that monitor the strength of magnetic fields that emanate from fixed sources. Based on the differences in the strengths of the measured fields, processors integral with the tracker or system processor determine tracker location and orientation. Thus, it should be understood that this invention is not limited to integration with one specific type of navigation system.

In other words, Malackowski teaches that an alternative to the optical localizer that is more fully described, this may instead be a magnetic system in which magnetic field strength is used in determination of position and orientation, while the signal content pertains to the data saved in the RFID tags.  As such, it would have been obvious in such an embodiment that is implied by Malackowski that this magnetic field navigation system would utilize coils that produce the magnetic field.

Regarding claim 7, Malackowski teaches that “The tracker location-identifying signals obtained by the localizer are forwarded to a processor. Based on the data contained in these signals, including their signal strength and relative phases, the processor generates data indicating the position of the tracker and the attached component” (see paragraph 3).  “Each of these devices stores data that identifies the associated surgical component. These data include data that identify the physical characteristics of the component” (see paragraph 51).
Regarding claim 8, it is re-iterated that in claim 19 of Nyholm it states, “an individual instrument is identified; identification data is compared with the treatment plan of the patient who is the object of the treatment procedure and/or with the status data of the individual instrument in question; it is detected if instrument X … does not correspond [to] the treatment plan; and the said detection is expressed as a response to detecting … an instrument not corresponding the treatment plan.”  Additionally, Malackowski teaches that “The tracker location-identifying signals obtained by the localizer are forwarded to a processor. Based on the data contained in these signals, including their signal strength and relative phases, the processor generates data indicating the position of the tracker and the attached component” (see paragraph 3).  “Each of these devices stores data that identifies the associated surgical component. These data include data that identify the physical characteristics of the component” (see paragraph 51).
Regarding claim 10, localizer 30 and receiver 34 are configured into a single unit/item (see Figure 1).
Regarding claim 11, the system of Malackowski teaches that “If the data indicate that the reamer is not appropriate, the processor 32 causes an appropriate warning to be presented on the display 36, steps 254 and 256” (see paragraph 108); “If there is an indication the component cannot be used, an appropriate warning message is presented, step 256 is executed” (see paragraph 109); “If, in step 348 it is determined the cup is of a different size than the reamer, processor, in a step 350 causes an appropriate warning notice to be presented on display 36” (see paragraph 129).  Additionally, Nyholm teaches “wherein an individual instrument is identified; identification data is compared with the treatment plan… it is detected if instrument (X) … does not correspond the treatment plan; and the said detection is expressed (5-6) as a response to detecting … an instrument not corresponding the treatment plan.”  It is additionally noted that “5-6” is illustrated in Figure 5a and that step states “Sending ‘instrument data not ok’”.  In paragraph 26 of Nyholm it states “If the status of the instrument or the sterilization package is not appropriate, a corresponding warning or notice is transmitted 5-6 to the dental unit.”  As such, Nyholm teaches to identify an instrument, compare the identify to a treatment plan, and if it does not correspond to the treatment plan then it sends a warning or notice to the treatment unit.  
Regarding claim 12, Malackowski teaches the following in paragraph 109: “System processor 32, in step 258, also determines whether or not the components are actually useable. This step is determined by making sure, based on data in the use count fields 224, sterilization state fields 225 and sterilization data fields 226, the useful life time of each component has not been exceeded, the component is sterilized, based on the date of sterilization, can still be considered sterilized, and the component is not in need of service.”  Therefore, this teaches the storing of sterilization condition information and use information.
Regarding claim 13, paragraph 51 of Malackowski describes how the data from the RFIDs located within the various components of the surgical instrument are read by receiver 34 and communicated to the system processor 32.  Paragraph 52 then provides further detail about the processing and the end result of “this information is presented visually on a display 36.”  “[I]n FIG. [33], blue dots 560 and 562 may be the target return locations for pins, 502b and 30c, respectively. Red dots 564 and 566 are the actual locations of the pins.”  The underlined portion illustrates that the display will show an actual location of one of a plurality of instruments.
Regarding claim 14, Malackowski teaches the following in paragraph 94:
Each RFID 74, 156 and 158 also contains one or more data fields to which the tracker 28 is able to both read and write data. These fields include a use count field 224. Field 224 is used to store data indicating the number of times the particular component is used. There is a sterilization state field 225. Field 225 contains data indicating whether or not a particular component has been sterilized. Typically, after a component has been sterilized, a data decoder/encoder at the sterilization facility sets the data in field 225 to indicate that the component has been sterilized. There is a sterilization date field 226. The sterilization facility data decoder/encoder is used to write into field 226 the data the component was last sterilized. The RFIDs also include a use history field 227. Each time the component is used, the tracker writes the data of use into field 227. Thus, field 227 contains a record of the dates the component was used. Field 227 in some versions of the invention contains one or more subfields in which data identify the surgeon using the component, the name of the patient on which the component was used or the type of procedure in which the component is used are stored.

Regarding claim 15, it is re-iterated from the quote above that “The RFIDs also include a use history field 227. Each time the component is used, the tracker writes the data of use into field 227. Thus, field 227 contains a record of the dates the component was used. Field 227 in some versions of the invention contains one or more subfields in which data identify the surgeon using the component, the name of the patient on which the component was used or the type of procedure in which the component is used are stored” (see paragraph 94; underlined portion emphasizing that the writing is performed each time the component is used, thereby being “during a plurality of instances”).
Regarding claim 17, Figure 1 illustrates a surgical tool that includes a drill: “The proximal end of the handle assembly 24 is attached to a battery operated driver 26 that actuates the reamer 22… It should also be understood, and as will be discussed below "surgical component" may be any other instrument used to cut, form or shape tissue, a trial implant or an actual implant” (see paragraph 48).  It is noted that “an actual implant” reads on a prosthesis.

With respect to claim 21, Malackowski discloses a wireless system for providing instrument and implant data to a surgical navigation unit (see Title).  Figure 1 illustrates the system, which includes a surgical instrument operable to perform a surgical procedure on the anatomy (see reamer 22 and handle assembly 24); thereby teaching a surgical instrument operable to perform a surgical procedure on the anatomy.
“FIGS. 2 and 3 illustrate a tracker base 40 and the surgical components to which the base is connected, reamer 22 and handle assembly 24” (see paragraph 53).  An RFID 74 is located in association to the handle 44 (see paragraph 61), which is part of the handle assembly 24 (see paragraph 54).  “Each RFID 74, 156, 184 has a memory in which data describing the surgical component or the surgical component subsassembly with which the RFID is integral are stored” (see paragraph 90). This reads on the “an identification member…” in claim 21.
“If the data indicate that the reamer is not appropriate, the processor 32 causes an appropriate warning to be presented on the display 36, steps 254 and 256” (see paragraph 108).  This teaches that the information stored in the identification member can and is used as verification information to determine that an appropriate instrument is being provided for the procedure.
While Malackowski teaches multiple examples of how and why a warning may be displayed (e.g., “If the data indicate that the reamer is not appropriate, the processor 32 causes an appropriate warning to be presented on the display 36, steps 254 and 256” (see paragraph 108); “If there is an indication the component cannot be used, an appropriate warning message is presented, step 256 is executed” (see paragraph 109); “If, in step 348 it is determined the cup is of a different size than the reamer, processor, in a step 350 causes an appropriate warning notice to be presented on display 36” (see paragraph 129)), none of the examples for which a warning would be displayed is due to the surgical instrument not being appropriate to a plan.
Nyholm teaches data arrangement, method, dental-care-related device and software product for dental-care-quality assurance (see Title).  According to claim 19 of Nyholm, “an individual instrument is identified; identification data is compared with the treatment plan of the patient who is the object of the treatment procedure and/or with the status data of the individual instrument in question; it is detected if instrument X … does not correspond [to] the treatment plan; and the said detection is expressed as a response to detecting … an instrument not corresponding the treatment plan.”  This teaches the claimed wherein the navigation processor is operable to execute further instructions to determine … (ii) compare the displayed instrument to a plan and provide a feedback regarding the comparison”.  In other words, Nyholm teaches “wherein an individual instrument is identified; identification data is compared with the treatment plan… it is detected if instrument (X) … does not correspond the treatment plan; and the said detection is expressed (5-6) as a response to detecting … an instrument not corresponding the treatment plan.”  It is additionally noted that “5-6” is illustrated in Figure 5a and that step states “Sending ‘instrument data not ok’”.  In paragraph 26 of Nyholm it states “If the status of the instrument or the sterilization package is not appropriate, a corresponding warning or notice is transmitted 5-6 to the dental unit.”  As such, Nyholm teaches to identify an instrument, compare the identify to a treatment plan, and if it does not correspond to the treatment plan then it sends a warning or notice to the treatment unit.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the treatment plan and instrument verification, as taught by Nyholm, within the system and methods of Malackowski in order to minimize data entry errors in order to more easily process and verify how treatment stages of dental surgery (as in Nyholm), and in any surgical setting (such as in Malackowski), have been carried out (see paragraph 6 of Nyholm), thereby ensuring a safer procedure for the patient.

Regarding claim 24, “In FIG. 1, surgical component 22 is a reamer. Surgical component 24 is a handle assembly” (see paragraph 48).  “An RFID 74 specific to handle 44 is mounted in the prism 46” (see paragraph 61).  “An RFID 184 that contains data specific to the reamer 22 is disposed in the center space internal to the cap 180” (see paragraph 81).  “An RFID 156 that contains data specific to the shaft 50 is disposed in the counterbore 152 below coil 150” (see paragraph 74).
Regarding claim 26, “System 20 of this invention includes a tracker 28 attached to handle assembly 24” (see paragraph 49); thereby teaching a tracking device as claimed.
Regarding claim 27, “The localizer receivers send signals representative of the measurements made thereby to a processor 32… The processor[,] based on the determination of the different locations from which the individual tracker transmitters emit energy or the strength of the received energy, the localizer 30 determines where, in three-dimension space, the tracker 28 is positioned and the orientation of the tracker” (see paragraph 50); thereby teaching a navigation processor operable to determine the position of the surgical instrument based upon the tracked position of the tracking device.  Additionally, paragraph 51 describes that “internal to the reamer 20 and handle assembly 24 are separate data storage devices” and that data from these storage devices (e.g., the RFIDs) provide their data to the tracker 28, which sends the data to receiver 34 and these “data are transmitted by the receiver 34 to the system processor 32” (see paragraph 51).  “Based on these data, the data indicating the position and orientation of the tracker 28 and the data identifying the physical characteristics of the surgical components 22 and 24, processor 32 generates information indicating the position of the surgical components relative to the surgical site.”  This reads on a navigation processor operable to … and determine an identity of the surgical instrument based upon the selected information.
Regarding claim 28, paragraph 91 of Malackowski teaches that data indicating the physical characteristics of the prism-handle-bearing sub-assembly may include the length and diameter.  However, “In surgical components having complex geometry, for example implants and trial implants, there may be significant amounts of data that collectively describe the physical structure of the component.”  In other words, the system of Malackowski is intended to be used with numerous different surgical components that work together and that all contain an RFID that stores data specific to that surgical component of the overall instrument.  Specifically though, “System 20 of this invention includes a tracker 28 attached to handle assembly 24” (see paragraph 49).
Regarding claim 29, while Malackowski does not specifically state that the surgical instrument and/or surgical components are “a probe, an awl and a tap”, Malackowski does state that “It should also be understood, and as will be discussed below ‘surgical component’ may be any other instrument used to cut, form or shape tissue, a trial implant or an actual implant” (see paragraph 48).  In other words, Malackowski provides teachings of a surgical system that utilizes RFID within each component of a surgical instrument to store therein data related to that instrument.  In doing so, the system provides (in a sense) a “plug-and-operate” system for the surgeon, with built-in checks to ensure the instrument components are okay to be used.  It would have been obvious to one of ordinary skill in the art at the time of the invention that the specific surgical components/instruments used in the system taught by Malackowski could include “a probe, an awl and a tap”, based on the statement that the ‘surgical component’ may be any other instrument used to cut, form or shape tissue, a trial implant or an actual implant” (see paragraph 48).


Claim 16, 22-23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malackowski in view of Nyholm as applied to claims 14 and 21 above, and further in view of Neubauer et al. (US Patent Pub. No. 2008/0068197; having priority to provisional 60/826,973 filed September 26, 2006).
Malackowski in combination with Nyholm is described above with respect to claims 14 and 21.  However, these references fail to teach that the RFIDs contain calibration data and therefore, that this calibration data would be updated.
Regarding claims 16, 22 and 25, Neubauer teaches a three-dimensional scanner with RFID (see Title).  More specifically, the system includes “a measuring device for measuring geometric properties of a medical treatment device includes a measuring unit, a time detection unit, and an RFID writer” (see Abstract).  “[S]o-called pre-calibrated instruments (e.g., bore guides) are occasionally verified pre-operatively using navigable aids to confirm that they are dimensionally accurate. If they are not sufficiently dimensionally accurate, a message can be displayed to the user indicating that the instrument is out of calibration” (see paragraph 6).  “When the stored geometric data, which mainly describe the functional elements of the instrument in relation to the reference device, deviate from the actual geometry of the instrument (e.g., after the instrument has been damaged), then an incorrect representation of the relationship between the actual instrument and the anatomical structure to be treated may be produced” (see paragraph 5).  The system provides for re-calibrating a surgical instrument by providing the new calibration information along with the time of the new calibration (see paragraph 19; “The RFID writer can be configured to also write measurement data from the measuring unit to the RFID transponder of the medical treatment device, in addition to the detected time”).  Since the system provides for re-calibrating a surgical instrument, this re-calibrated information is then used in navigation and tracking procedures.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate re-calibration methods, as taught by Neubauer, into the system and methods of Malackowski with Nyholm, because “When the stored geometric data, which mainly describe the functional elements of the instrument in relation to the reference device, deviate from the actual geometry of the instrument (e.g., after the instrument has been damaged), then an incorrect representation of the relationship between the actual instrument and the anatomical structure to be treated may be produced” (see paragraph 5 of Neubauer).  In other words, if during use, the surgical instrument becomes deviated from its shape when originally calibrated, then the manufacturer’s calibration will no longer be accurate and further use could inaccurately track the end effector of the surgical instrument, creating an unsafe environment for the patient.
Regarding claim 23, Neubauer teaches the following in paragraph 13:
Verifying, calibrating and/or surveying the medical treatment device represent an example of measuring the geometric properties of the medical treatment device. A geometric property of a medical treatment device, for example, can be the relative location between at least a first part of the medical treatment device and at least a second part of the medical treatment device, wherein the second part differs from the first part. The first part can be a functional element of the instrument, e.g. an instrument tip, and the second part can be a grip or handle of the instrument or a marker means attached to the instrument.

This clearly teaches to updating the calibration of the instrument by determining the location of the instrument’s tip.


Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malackowski in view of Neubauer.
With respect to claim 18, Malackowski teaches “FIGS. 2 and 3 illustrate a tracker base 40 and the surgical components to which the base is connected, reamer 22 and handle assembly 24” (see paragraph 53).  An RFID 74 is located in association to the handle 44 (see paragraph 61), which is part of the handle assembly 24 (see paragraph 54).  “Each RFID 74, 156, 184 has a memory in which data describing the surgical component or the surgical component subsassembly with which the RFID is integral are stored” (see paragraph 90). This reads on lines 4-5 of claim 18.
“System 20 of this invention includes a tracker 28 attached to handle assembly 24” (see paragraph 49); thereby teaching a tracking device associated with the selected device.  
“A localizer 30, also part of system 20, monitors the position of the tracker 28” (see paragraph 49) and send data to a processor (see paragraph 51); thereby teaching a tracking system operable to track a location of the tracking device.  
“The localizer receivers send signals representative of the measurements made thereby to a processor 32… The processor[,] based on the determination of the different locations from which the individual tracker transmitters emit energy or the strength of the received energy, the localizer 30 determines where, in three-dimension space, the tracker 28 is positioned and the orientation of the tracker” (see paragraph 50); thereby teaching a navigation processor operable to determine the position of the selected device based upon the tracked position of the tracking device.  Additionally, paragraph 51 describes that “internal to the reamer 20 and handle assembly 24 are separate data storage devices” and that data from these storage devices (e.g., the RFIDs) provide their data to the tracker 28, which sends the data to receiver 34 and these “data are transmitted by the receiver 34 to the system processor 32” (see paragraph 51).  “Based on these data, the data indicating the position and orientation of the tracker 28 and the data identifying the physical characteristics of the surgical components 22 and 24, processor 32 generates information indicating the position of the surgical components relative to the surgical site.”  This reads on a navigation processor operable to … and determine an identity of the selected device based upon the selected information.
“[T]he processor generates information indicating the position of the surgical components relative to the body tissue at the surgical site. Typically, this information is presented visually on a display 36” (see paragraph 52); thereby reading on a display operable to display an icon representing the specific selected device based upon the selected information (also see Figure 32 for an example of such a display).  It is further noted that the surgeon would be capable of comprehending which visual information (e.g., which icon) on the display represents the surgical instrument, which is the purpose of displaying such information in a surgical navigation system.
Regarding the limitations of the “a writing system”, Malackowski teaches the following in paragraph 94:
Each RFID 74, 156 and 158 also contains one or more data fields to which the tracker 28 is able to both read and write data. These fields include a use count field 224. Field 224 is used to store data indicating the number of times the particular component is used. There is a sterilization state field 225. Field 225 contains data indicating whether or not a particular component has been sterilized. Typically, after a component has been sterilized, a data decoder/encoder at the sterilization facility sets the data in field 225 to indicate that the component has been sterilized. There is a sterilization date field 226. The sterilization facility data decoder/encoder is used to write into field 226 the data the component was last sterilized. The RFIDs also include a use history field 227. Each time the component is used, the tracker writes the data of use into field 227. Thus, field 227 contains a record of the dates the component was used. Field 227 in some versions of the invention contains one or more subfields in which data identify the surgeon using the component, the name of the patient on which the component was used or the type of procedure in which the component is used are stored.

Regarding the limitations of “a tracking system having a coil configured to receive and/or transmit a signal to both the identification member and the tracking device”, Malackowski teaches the following (see paragraph 176): 
In the described version of the invention, the tracker 28 emits energy and the source of the transmissions is monitored by the localizer 30. These functions may be reversed in some surgical navigation systems. For example, in a magnetic system, the tracker contains sensor that monitor the strength of magnetic fields that emanate from fixed sources. Based on the differences in the strengths of the measured fields, processors integral with the tracker or system processor determine tracker location and orientation. Thus, it should be understood that this invention is not limited to integration with one specific type of navigation system.

In other words, Malackowski teaches that an alternative to the optical localizer that is more fully described, this may instead be a magnetic system in which magnetic field strength is used in determination of position and orientation, while the signal content pertains to the data saved in the RFID tags.  As such, it would have been obvious in such an embodiment that is implied by Malackowski that this magnetic field navigation system would utilize coils that produce the magnetic field.
However, Malackowski fails to teach that the RFIDs contain calibration data and therefore, that this calibration data would be updated.
Neubauer teaches a three-dimensional scanner with RFID (see Title).  More specifically, the system includes “a measuring device for measuring geometric properties of a medical treatment device includes a measuring unit, a time detection unit, and an RFID writer” (see Abstract).  “[S]o-called pre-calibrated instruments (e.g., bore guides) are occasionally verified pre-operatively using navigable aids to confirm that they are dimensionally accurate. If they are not sufficiently dimensionally accurate, a message can be displayed to the user indicating that the instrument is out of calibration” (see paragraph 6).  “When the stored geometric data, which mainly describe the functional elements of the instrument in relation to the reference device, deviate from the actual geometry of the instrument (e.g., after the instrument has been damaged), then an incorrect representation of the relationship between the actual instrument and the anatomical structure to be treated may be produced” (see paragraph 5).  The system provides for re-calibrating a surgical instrument by providing the new calibration information along with the time of the new calibration (see paragraph 19; “The RFID writer can be configured to also write measurement data from the measuring unit to the RFID transponder of the medical treatment device, in addition to the detected time”).  Since the system provides for re-calibrating a surgical instrument, this re-calibrated information is then used in navigation and tracking procedures.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate re-calibration methods, as taught by Neubauer, into the system and methods of Malackowski, because “When the stored geometric data, which mainly describe the functional elements of the instrument in relation to the reference device, deviate from the actual geometry of the instrument (e.g., after the instrument has been damaged), then an incorrect representation of the relationship between the actual instrument and the anatomical structure to be treated may be produced” (see paragraph 5 of Neubauer).  In other words, if during use, the surgical instrument becomes deviated from its shape when originally calibrated, then the manufacturer’s calibration will no longer be accurate and further use could inaccurately track the end effector of the surgical instrument, creating an unsafe environment for the patient.
Regarding claim 19, Figure 1 of Malackowski illustrates the system, which includes a surgical instrument operable to perform a surgical procedure on the anatomy (see reamer 22 and handle assembly 24); thereby teaching a surgical instrument operable to perform a certain surgical procedure on the anatomy.


With respect to claim 20, it is initially noted that the specifics of the rejection of claim 18 are directly related to most aspects of claim 20.  The above rejection of claim 19 is additionally directly related to the positive recitation of “a surgical instrument…” in line 4 of claim 20.  Additionally, paragraph 175 of Malackowski that the tracker exchanges signals integrally with the localizer.  In Malackowski, the “tracker” is the portion of the invention that provides data from the RFIDs to the navigation system, while the localizer provides position and orientation information to the navigation system.  It is additionally noted that the quote from paragraph 94 of Neubauer found in the rejection of claim 18 above makes it clear that calibration information would be included in the RFID, by the combination of Malackowski with Neubauer (i.e., reading on “including calibration information” at the end of line 6 in claim 20).  With respect to the “change from a previous calibration information including size of the surgical instrument, tip location of the surgical instrument, or orientation of the surgical instrument”, Neubauer teaches the following in paragraph 13:
Verifying, calibrating and/or surveying the medical treatment device represent an example of measuring the geometric properties of the medical treatment device. A geometric property of a medical treatment device, for example, can be the relative location between at least a first part of the medical treatment device and at least a second part of the medical treatment device, wherein the second part differs from the first part. The first part can be a functional element of the instrument, e.g. an instrument tip, and the second part can be a grip or handle of the instrument or a marker means attached to the instrument.

This clearly teaches to updating the calibration of the instrument by determining the location of the instrument’s tip.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799